DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending:
		Claims 1-20 are rejected. 
Claim Objections
Claims 3-9, 12-15 and 18-20 are objected to because of the following informalities:  
	Claims 7-9, 12-13, 15 and 18 recites “the float head”; consider rephrasing to – the buoyant float head – for clarity and consistency with other language. 	
	Claim 3 recites “plural air apertures” in lines 2-3; consider rephrasing to – the plural air apertures – since there is proper antecedent basis for this limitation. 
	Claim 4 recites “the membrane layer” in line 2; consider rephrasing to – the membrane – for clarity and consistency with other claim language. 
	Claim 4 recites “the aerator” in line 3; – the floating water and wastewater aerator – for clarity and consistency with other claim language.
	Claim 6 recites “wherein the membrane comprises air apertures…” in lines 1-2; consider rephrasing – wherein the plural air apertures in the membrane are…– since there is proper antecedent basis for this limitation.
	Claim 7 recites “barrel” in line 2; consider rephrasing to – the barrel – since there is proper antecedent basis for this limitation. 
	Claim 7 recites “lower peripheral edge” in line 2; consider rephrasing to – the lower peripheral edge – since there is proper antecedent basis for this limitation.  
	Claim 8 recites “the floating aerator” in line 2; consider rephrasing to – the floating water and wastewater aerator – for clarity and consistency with other claim language. 
	Claim 8 recites “wastewater” in line 4; consider rephrasing to – the wastewater – since there is proper antecedent basis for this limitation.  
	Claim 14 recites “the at least one wastewater intake port” in lines 1-2; consider rephrasing to – the at least one intake port – for clarity and consistency with other claim language. 
	Dependent claims are hereby objected due to dependency from claims 3 and 18. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from claims 1 and 18. 
	Claim 1 recites “the main chamber” in line 8; there is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear whether the main chamber refers to the oxygen transfer chamber or something different. In interest of advancing prosecution, it is interpreted that the main chamber refers to the oxygen transfer chamber. 
	Claim 11 recites “the float cap” in line 3; there is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear whether the float cap refers to the buoyant float head or something different. In interest of advancing prosecution, it is interpreted that the float cap refers to the buoyant float head. 
	Claim 12 recites “concave lower surface of the float head is formed by concentric planar surfaces” in lines 1-2; it unclear how the concentric planar surfaces are concave because planar surfaces and a concave surface are mutually exclusive. Is the structure meant to be “plano-concave” which is defined as flat on one side and concave on the other? Applicant’s Fig. 16 shows planar surfaces that are stepped concentric edges which are not concave (curved). In interest of advancing prosecution, it is interpreted that the claim requires concentric planar surfaces. 
	Claim 18 recites “the main chamber” in line 10; there is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear whether the main chamber refers to the oxygen transfer chamber or something different. In interest of advancing prosecution, it is interpreted that the main chamber refers to the oxygen transfer chamber.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2, 7, 11, 13 are 15-16 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Pierce (USPN 4,070,423).
	Regarding claim 1, Pierce teaches a floating water and wastewater aerator (floating aerator shown in Figs. 1-2), comprising: 
	a buoyant float head (Fig. 1, flotation module 18; see C2/L50-55) having an air intake port (corresponds to intake/inlet of air line 11 shown in Fig. 1), a lower peripheral edge (see annotated Fig. 2), and a concave lower surface (inner portions of lower surface 29 are concave; see C3/L19-22 and Fig. 1), 
	a barrel (Fig. 2, draft tube 24; see C2/L61-65) defining an oxygen transfer chamber (corresponds to interior of draft tube 24), the barrel having at least one intake port (corresponds to intake/opening in the bottom of barrel), and 
	an upper peripheral edge (see annotated Fig. 2) spaced apart from the concave lower surface (i.e. inner portions of lower surface 29) (see Fig. 2) and an air manifold (see annotated Fig. 2) connected to the air intake port (i.e. intake/inlet of air line 11) and an air diffuser (Fig. 2, air diffuser 22 is a part of air manifold; see C2/L55-62) in the main chamber (i.e. interior of draft tube 24) (see §112b).
Annotated Fig. 2

    PNG
    media_image1.png
    919
    863
    media_image1.png
    Greyscale

	Regarding claim 2, Pierce teaches the floating water and wastewater aerator according to claim 1, in which the air manifold (see annotated Fig. 2) is defined by plural air apertures in the air manifold (diffuser 22, a part of air manifold, inherently comprises plural apertures because said diffuser releases multiple bubbles which require plural apertures to ouptut said bubbles as shown in Fig. 2).
	Regarding claim 7, Pierce teaches the floating water and wastewater aerator according to claim in 1 which the upper peripheral edge (see annotated Fig. 2) of barrel (i.e. draft tube 24) extends beyond lower peripheral edge (see annotated Fig. 2) of float head (i.e. flotation module 18).
	Regarding claim 11, Pierce teaches the floating aerator according to claim 1, wherein the buoyant float head (i.e. flotation module 18) has a diameter at the lower peripheral edge (see annotated Fig. 2), the barrel (i.e. draft tube 24) has a diameter at the upper peripheral edge (see annotated Fig. 2), and where the diameter of the float cap (i.e. flotation module 18) at the lower peripheral edge (see annotated Fig. 2) is greater than the diameter of the barrel (i.e. draft tube 24) at the upper peripheral edge (see annotated Fig. 2).
	Regarding claim 13, Pierce teaches the floating aerator according to claim 11 in which the concave lower surface (i.e. lower portions of lower surface 29) of the float head is formed by a smoothly curved surface (see Fig. 2).
	Regarding claim 15, Pierce teaches the floating aerator according to claim 1, in which an air flow path is defined from: (a) the air intake port (i.e. intake/inlet of air line 11); (b) into the air manifold (see annotated Fig. 2), (c) through the plural apertures (diffuser 22, a part of air manifold, inherently comprises plural apertures because said diffuser releases multiple bubbles which require plural apertures to ouptut said bubbles as shown in Fig. 2) in the air diffuser and into the oxygen transfer chamber, (d) to the concave lower surface (i.e. inner portions of lower surface 29) of the float head (i.e. flotation module 18), (e) along the concave lower surface (i.e. inner portions of lower surface 29) away from the air manifold (see annotated Fig. 2), and (f) past the lower peripheral edge (see annotated Fig. 2) of the float head (i.e. flotation module 18). The apparatus of Pierce is capable of performing the process/method steps. 
	Regarding claim 16, Pierce teaches a floating water and wastewater aerator (floating aerator shown in Figs. 1-2), comprising: 
	a floating head (Fig. 1, flotation module 18; see C2/L50-55) having an air intake port (corresponds to intake/inlet of air line 11 shown in Fig. 1) on an upper surface (corresponds to upper/top surface of flotation module 18) thereof (see Fig. 1), a lower lip defining a lower peripheral edge (see annotated Fig. 2), and a concave lower surface (inner portions of lower surface 29 are concave; see C3/L19-22); 
	a main chamber (corresponds to the interior of draft tube 24 shown in Fig. 2) having at least intake port (corresponds to intake/inlet of air line 11), an upper peripheral edge (see annotated Fig. 2) spaced apart from the lower peripheral edge (see annotated Fig. 2) of the floating head (i.e. flotation module 18) to define a discharge slot therebetween; 
	an air manifold (see annotated Fig. 2) connected to the air intake port (i.e. intake/inlet of air line 11); and an air diffuser (Fig. 2, diffuser 22; see C2/L55-60) in the main chamber (i.e. interior of draft tube 24) and connected to the air manifold (diffuser 22 is a part of air manifold shown in annotated Fig. 2).
Annotated Fig. 2

    PNG
    media_image2.png
    909
    822
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce (USPN 4,070,423) in view of Kurosawa (JP H10-229781) and further in view of Frankel (USPN 9,539,550).
	Regarding claim 3, Pierce teaches the floating water and wastewater aerator according to claim 2, wherein the air diffuser comprises a diffuser layer (i.e. diffuser 22) with plural air apertures (diffuser 22, a part of air manifold, inherently comprises plural apertures because said diffuser releases multiple bubbles which require plural apertures to ouptut said bubbles as shown in Fig. 2).
	Pierce does not teach that said air diffuser comprises (1) a frusto-conical member (2) a membrane sealed to the diffuser layer, the membrane having plural air apertures.
	In a related field of endeavor, Kurosawa teaches a method and device for diffusing air into water (see Entire Abstract) comprising an air diffuser (Fig. 1, air diffuser surface 12; see ¶14) having a frustoconcical shape (frustoconcical; see Fig. 1 and ¶14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the air diffuser shape of Pierce by changing said air diffuser shape to a frustoconcical shape as disclosed by Kurosawa because one of ordinary skill in the art would have been motivated to provide an air diffuser configuration to prevent functional deterioration due to clogging to enable long-term continuous use (Kurosawa, see ¶17). 
	The combination of references does not teach (2). 
	In a related of field of endeavor, Frankel teaches a course bubble diffuser for wastewater treatment (see Entire Abstract) comprising an air diffuser (Fig. 4, diffuser 100; see C4/L64-C5/L5) defined by an expandable membrane (Fig. 4, membrane 110; see C4/L64-C5/L5; the membrane expands; see C4/L64-C5/L5) having plural air apertures (Fig. 4, holes 170; see C4/L54-64).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the air diffuser of Frankel by incorporating the membrane to said diffuser as disclosed by Frankel because said membrane provides the benefit of a diffuser that acts like a filter (Frankel, see C1/L57-63). 
	Regarding claim 4, Pierce, Kurosawa and Frankel teach the floating water and wastewater aerator according to claim 3 in which the membrane layer (Frankel, i.e. membrane 110) is expandable away from the diffuser layer (the membrane of Frankel is capable of performing the process/method limitation; Frankel, see C4/L65-67) when air is flowing through the aerator to thereby cause air bubbles to emit from the plural air apertures in the membrane (the limitation of “when air…” is a process/method limitation).
	Regarding claim 5, Pierce, Kurosawa and Frankel teach the floating water and wastewater aerator according to claim 4 wherein the plural air apertures in the membrane are defined by slits (Frankel, i.e. holes 170).
	Regarding claim 6, Pierce, Kurosawa and Frankel teach the floating water and wastewater aerator according to claim 5 wherein the membrane comprises air apertures (Frankel, i.e. holes 170) spaced incrementally and horizontally apart (Frankel, see Figs. 1-2) on the frustoconical member (Kurosawa, i.e. frustoconcical).
	Regarding claim 17, Pierce teaches the floating water and wastewater aerator according to claim 16.
	Pierce does not teach that said air diffuser is defined by (1) a frustoconical member having plural air apertures and (2) a membrane sealed to the frustoconical member at upper and lower edges thereof, the membrane having plural air apertures formed therein.
	In a related field of endeavor, Kurosawa teaches a method and device for diffusing air into water (see Entire Abstract) comprising at least one wastewater intake port (Fig. 1, slit hole 15; see ¶16) is in a sidewall of the barrel (Fig. 1, cylindrical partition member 16; see ¶16). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the barrel of Pierce by incorporating at least one wastewater intake port in a sidewall of the barrel as disclosed by Kurosawa because said port (hole) provides the benefit of convection circulation to drain water to the outside together with bubbles (Kurosawa, see ¶16).
	The combination of references does not teach (2). 
	In a related of field of endeavor, Frankel teaches a course bubble diffuser for wastewater treatment (see Entire Abstract) comprising an air diffuser (Fig. 4, diffuser 100; see C4/L64-C5/L5) defined by an membrane (Fig. 4, membrane 110; see C4/L64-C5/L5; the membrane expands; see C4/L64-C5/L5) having plural air apertures (Fig. 4, holes 170; see C4/L54-64) and sealed to a member (Fig. 4, body portion 120; see C3/L33-37) at upper and lower edges thereof (see Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the air diffuser of Frankel by incorporating the membrane to said diffuser as disclosed by Frankel because said membrane provides the benefit of a diffuser that acts like a filter (Frankel, see C1/L57-63). 
	Regarding claim 20, Pierce and Kurosawa teach the floating water and wastewater aerator according to claim 18.
	The combination of references does not teach that said air diffuser is further defined by an expandable membrane having plural air passageways therethrough.
	In a related of field of endeavor, Frankel teaches a course bubble diffuser for wastewater treatment (see Entire Abstract) comprising an air diffuser (Fig. 4, diffuser 100; see C4/L64-C5/L5) defined by an expandable membrane (Fig. 4, membrane 110; see C4/L64-C5/L5; the membrane expands; see C4/L64-C5/L5) having plural air passageways (Fig. 4, holes 170; see C4/L54-64) therethrough (see Fig. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the air diffuser of Frankel by incorporating the membrane to said diffuser as disclosed by Frankel because said membrane provides the benefit of a diffuser that acts like a filter (Frankel, see C1/L57-63). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce (USPN 4,070,423) in view of Lamb (USPN 3,193,260).
	Regarding claim 8, Pierce teaches the floating water and wastewater aerator according to claim 7.
	Pierce does not teach a ballast chamber having sufficient weighting material for floating the floating aerator such that the lower peripheral edge of the float head is submerged in water or wastewater and such that the air intake port is above a surface of the water or wastewater.
	In a related field of endeavor, Lamb teaches an apparatus for aerating water (see Entire Abstract) comprising a ballast chamber (Fig. 1, anchor 11; see C4/L35-45) having sufficient weighting material for floating the floating aerator such that the lower peripheral edge of the float head is submerged in water or wastewater and such that the air intake port is above a surface of the water or wastewater (the limitation of “for…” is recited as an intended use and the anchor of Lamb is capable of performing the intended use).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Pierce by incorporating the ballast chamber (anchor) of Lamb because said device provides the benefit of positioning an apparatus at a desired location for its most effective use (Lamb, see C4/L35-45).
	Regarding claim 9, Pierce and Lamb teach the floating water and wastewater aerator according to claim 8 in which the float head (Pierce, i.e. flotation module 18) is circular (Pierce, see Fig. 1) and the air intake port (Pierce, i.e. intake/inlet of air line 11) is at the axial center of the float head (Pierce, i.e. flotation module 18) (Pierce, “axial center of..” shown in Figs. 1-2), the air manifold extends axially through the float head (Pierce, flotation module 18) and the barrel (Pierce, draft tube 24) (Pierce, “extends axially through…” shown in Fig. 2) and is connected to the barrel (Pierce, the air manifold shown annotated in Fig. 2 is connected to the draft tube via the flotation module 18 and supports 27). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pierce (USPN 4,070,423) in view of Lamb (USPN 3,193,260) and further in view of Commer (US 2010/0288683).
	Regarding claim 10, Pierce and Lamb teach the floating water and wastewater aerator according to claim 9, in which a lower end of the barrel (Pierce, i.e. draft tube 24) is open (Pierce, see Fig. 2).
	The combination of references does not teach a plural struts extend across the open lower end to define plural intake ports.
	In a related field of endeavor, Commer teaches a wastewater treatment system (see Entire Abstract) comprising a plural struts (see annotated Fig. 1) extend across the open lower end to define plural intake ports (Fig. 1, openings or passages 60; see ¶27).
Annotated Fig. 1

    PNG
    media_image3.png
    585
    745
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the barrel open lower end of Pierce by incorporating struts to define a plural of openings as disclosed by Commer because said configuration achieves the predictable result of holding an inner cylinder in place within an outer cylinder (Commer, see Fig. 1) with an expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pierce (USPN 4,070,423) in view of McGuffin (USPN 7,963,508).
	Regarding claim 12, Pierce teaches the floating aerator according to claim 11, concave lower surface of the float head is formed by a planar surface (see annotated Fig. 2).
	Pierce does not teach that said concave lower surface of the float head is formed by concentric planar surfaces.
	In a related field of endeavor, McGuffin teaches an apparatus for aerating liquid (see Entire Abstract) comprising a lower surface of the float head is formed by concentric (concentric ridges; see C1/L44-47) planar surfaces (see Fig. 2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the planar surface of Pierce by making said planar surface into concentric planar surfaces as disclosed by McGuffin because said concentric configuration provides the benefit of breaking solids particles into smaller particles and also improves mixing and oxygen transfer rate (McGuffin, see C3/L25-33). 

Claims 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce (USPN 4,070,423) in view of Kurosawa (JP H10-229781).
	Regarding claim 14, Pierce teaches the floating aerator according to claim 1. 
	Pierce does not teach the at least one wastewater intake port is in a sidewall of the barrel.
	In a related field of endeavor, Kurosawa teaches a method and device for diffusing air into water (see Entire Abstract) comprising at least one wastewater intake port (Fig. 1, slit hole 15; see ¶16) is in a sidewall of the barrel (Fig. 1, cylindrical partition member 16; see ¶16). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the barrel of Pierce by incorporating at least one wastewater intake port in a sidewall of the barrel as disclosed by Kurosawa because said port (hole) provides the benefit of convection circulation to drain water to the outside together with bubbles (Kurosawa, see ¶16).
	Regarding claim 18, Pierce teaches a floating water and wastewater aerator (floating aerator shown in Figs. 1-2), comprising:
	 a buoyant float head (Fig. 2, flotation module 18; see C2/L50-55) having an air intake port (corresponds intake/inlet of air line 11 shown in Fig. 2), a lower peripheral edge (see annotated Fig. 2), and a lower surface (Fig. 2, lower surface 29; see C3/L18-22); 
	a barrel (Fig. 1, draft tube 24; see C2/L60-65) defining an oxygen transfer chamber (corresponds to the interior of draft tube 24 shown in Fig. 2), the barrel having at least one intake port (corresponds to intake/opening at the bottom of draft tube 24 shown in Fig. 2), and an upper peripheral edge (see annotated Fig. 2) spaced apart from the lower surface (i.e. lower surface 29) of the float head (i.e. flotation module 18) to define an air and water discharge gap between the upper peripheral edge (see annotated Fig. 2) of the barrel (i.e. draft tube 24) and the lower surface (i.e. lower surface 29) of the float head (i.e. flotation module 18); 
	an air manifold (see annotated Fig. 2) connected to the air intake port (i.e. intake/inlet of air line 11); and 
	wherein the air manifold interconnects the float head (i.e. flotation module 18) and the barrel (i.e. draft tube 24) and includes an air diffuser (Fig. 2, diffuser 22; see C2/L55-60) having plural air apertures (diffuser 22, a part of air manifold, inherently comprises plural apertures because said diffuser releases multiple bubbles which require plural apertures to ouptut said bubbles as shown in Fig. 2) in the main chamber (i.e. interior of draft tube 24).
Annotated Fig. 2

    PNG
    media_image2.png
    909
    822
    media_image2.png
    Greyscale

	Pierce does not teach that said air diffuser is frustoconcical shape. 
	In a related field of endeavor, Kurosawa teaches a method and device for diffusing air into water (see Entire Abstract) comprising an air diffuser (Fig. 1, air diffuser surface 12; see ¶14) having a frustoconcical shape (frustoconcical; see Fig. 1 and ¶14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the air diffuser shape of Pierce by changing said air diffuser shape to a frustoconcical shape as disclosed by Kurosawa because one of ordinary skill in the art would have been motivated to provide an air diffuser configuration to prevent functional deterioration due to clogging to enable long-term continuous use (Kurosawa, see ¶17). 
	Regarding claim 19, Pierce and Kurosawa teach the floating water and wastewater aerator according to claim 18, wherein the lower surface of the float head is concave (Pierce, inner portions of lower surface 29 are concave; see C3/L19-22).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778